Exhibit (a)(1)(iv) Form of Notice of Acceptance of Tender Northern Trust Global Investments 50 South La Salle Street Chicago, Illinois 60675 [], 2015 Dear Investor: Regarding your investment in the Alpha Core Strategies Fund Please be advised of the following details concerning your redemption from the Alpha CoreStrategies Fund as of [], 2015: Name of Redeeming Investor:[Investor Name] Amount of Redemption:$[] Should you have any questions or require additional information, please contact your Northern Trust representative or: Ayad Bakir on behalf of the Alpha Core Strategies Fund Tel 312.557.9727 Email AB210@NTRS.COM
